Citation Nr: 0414265	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  03-24 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The veteran had recognized guerrilla service from October 
1942 to May 1945, and Regular Philippine Army Service from 
May 1945 to February 1946.  He died in April 1989.  The 
appellant is his surviving spouse.

This appeal arises from a January 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines, which, in pertinent 
part, denied entitlement to service connection for the cause 
of the veteran's death.  The appellant has indicated, in both 
her notice of disagreement filed in April 2003 and her 
substantive appeal filed in August 2003 that she wishes to 
appeal the denial of service connectioin for the death of her 
husband.

Based upon the types and dates of the service reported above, 
it appears that the decedent did not meet the requirements to 
qualify as a veteran under the laws and regulations governing 
VA benefits.  See 38 U.S.C.A. §§ 101, 107, 5100-5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2003).  
Nevertheless, for the purpose of the present decision, we 
will address him as "the veteran."


FINDINGS OF FACT

1.  Service connection was not established for disability 
resulting from any disease or injury during the veteran's 
lifetime.

2.  The veteran died in April 1989.  His certificate of death 
found the causes of his death to be cardio-pulmonary arrest 
with an antecedent cause of respiratory failure.  Underlying 
causes of chronic obstructive pulmonary disease (COPD) and 
adult respiratory distress syndrome (ARDS) were listed, as 
were other significant conditions, listed as pulmonary 
tuberculosis (PTB) and atrial fibrillation (AF). 

3.  The causes of the veteran's death were not incurred in or 
aggravated by his military service, nor did any disability 
causally related to his death arise during any applicable 
presumption period following service.


CONCLUSION OF LAW

A service-connected disability did not cause, or contribute 
substantially or materially to cause, the veteran's death.  
38 U.S.C.A. §§ 1110, 1112, 1310 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

All relevant facts regarding the issues decided below have 
been properly developed and no further assistance to the 
appellant is required in order to comply with the duty to 
notify or assist.  As discussed below, the development 
conducted by VA in this case fully meets the requirements of 
the provisions of 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2003).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application. 

Second, VA has a duty to notify the appellant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  Essentially, a VCAA 
notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) serves to (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  

In a letter dated in November 2001, as well as in the 
discussions in the January 2003 RO decision and transmittal 
letter, and the June 2003 statement of the case, the RO 
informed the appellant of the evidence required in order to 
establish her current claim, including the reasons that her 
claim had been denied.  She was also notified of her and VA's 
respective duties.  In the appellant's most recent 
correspondence of August 2003, she indicated that she had 
already submitted all of the evidence she had for the record.  
Based on the above analysis, the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) have been met.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 
5107(a), 5103A; 38 C.F.R. § 3.159(c).  All records pertinent 
to the current claim in the possession of the Federal 
government have been obtained, to include service medical 
records, which were requested three times.  38 U.S.C.A. § 
5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  The appellant 
specifically identified treatment records and completed an 
authorization form to obtain records from the Veterans 
Memorial Medical Center.  Records from the VMMC dated from 
1978 to 1989 have been obtained for the file.  There is no 
indication of any additional relevant records that the RO 
failed to obtain.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  A medical 
opinion is not necessary to make a decision as to this claim, 
inasmuch as there is no competent evidence tending to show 
that the veteran had any of the conditions which caused his 
death during service or any applicable presumption period.  
Cf. Charles v. Principi, 16 Vet. App. 370 (2002).  Moreover, 
during his lifetime, the veteran denied incurring any wounds 
or illnesses during his military service.  Accordingly, VA 
need not obtain a medical opinion in this case because there 
is no reasonable possibility that it would substantiate the 
claim.

Based on the above analysis, no reasonable possibility exists 
that further notice or assistance would aid in the 
substantiation of the appellant's claim.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(d).  In addition, as the appellant 
has been provided the opportunity to present evidence and 
arguments on her behalf and availed herself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Factual Background

The veteran died in April 1989.  His official certificate of 
death reported the causes of his death to be cardio-pulmonary 
arrest with an antecedent cause of respiratory failure.  
Underlying causes of chronic obstructive pulmonary disease 
(COPD) and adult respiratory distress syndrome (ARDS) were 
listed, as were other significant conditions, listed as 
pulmonary tuberculosis (PTB) and atrial fibrillation (AF).  
In September 2001, the appellant filed a DIC claim indicating 
that she was not claiming that the cause of the veteran's 
death was due to service.  

A September 1978 medical certificate from the Veterans 
Memorial Medical Center (VMMC) reflects that the veteran was 
hospitalized during that month due to diagnoses of 
nutritional anemia, minimal PTB, bulbar ulcer, and cataracts.  
Records dated in June and July 1987 show that he was 
hospitalized due to diagnoses of: minimal PTB, activity 
undetermined; miliary tuberculosis; and pleural thickening 
with secondary anemia.  A June 1987 electrocardiogram (ECG) 
was abnormal.  

Records dated in August 1988 reflect that the veteran 
experienced symptoms including coughing, chest pain, and 
fatigue.  The medical history revealed that the veteran had 
smallpox as a child and was first hospitalized in 1976 due to 
symptoms associated with an ulcer.  Diagnoses made in August 
1988 included: PTB, moderately advanced (MA); bronchitis; 
pulmonary emphysema; a pulmonary nodule on the left base; and 
pleural thickening.  In October 1988, the veteran was treated 
on an emergency basis for perforated peptic ulcer.  An 
October 1988 ECG was abnormal, and arteriosclerotic heart 
disease (ASHD) was also diagnosed at that time.  

In December 1988, the veteran was hospitalized again due to 
symptoms of coughing and difficulty breathing.  The medical 
history indicated that PTB had initially been diagnosed in 
1975.  Films of the chest revealed PTB, moderately advanced, 
left pleural thickening, and possible pleural effusion.  

In late February 1989, the veteran was admitted for 
hospitalization due to symptoms of dehydration and dysuria.  
At that time his diagnoses included: minimal PTB; atrial 
fibrillation, chronic dehydration and a urinary tract 
infection.  The veteran was discharged on April 19, 1989 with 
diagnoses of PTB, MA, activity undetermined; pleural 
thickening of the right base; pulmonary emphysema, ASHD and 
gastritis.  

The veteran was admitted for emergency treatment on April [redacted], 
1989, due to acute respiratory failure, minimal PTB, and 
pulmonary emphysema.  The veteran died that day at the 
hospital.   

The veteran's service records and extracts were requested in 
August, October, and December 2002.  In January 2003 
available records were submitted and were essentially limited 
to an Affidavit for Philippine Army Personnel dated in 
January 1946.  In that affidavit, which was executed by the 
veteran, he denied having incurred any wounds or illnesses 
during service.  In April 2003, a report of medical 
examination dated in July 1967 was received.  That report 
revealed no abnormalities except presbyopia and schizophrenic 
reaction, paranoid type, and there was no indication of any 
chest, heart, or lung abnormality.  

III.  Pertinent Law and Regulations

The law provides dependency and indemnity compensation for a 
spouse of a veteran who dies from a service-connected 
disability.  38 U.S.C.A. § 1310 (West 2002).  To establish 
service connection for the cause of the veteran's death, the 
evidence must show that a disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2003).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999). 

Service connection for cardiovascular-renal disease 
(including hypertension) may be established based on a legal 
"presumption" by showing that it was manifested to a degree 
of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  If the claimed 
disorder is pulmonary tuberculosis (PTB), service connection 
may be granted if the condition is manifested to a 
compensable degree within three years from the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  Evidence of 
activity on comparative study of X-ray films showing 
pulmonary tuberculosis within the presumption period will be 
taken as establishing service connection for active pulmonary 
tuberculosis subsequently diagnosed by approved methods.  38 
C.F.R. §§ 3.307(a)(3); 3.371(a).

IV.  Analysis

The appellant contends that the causes of the veteran's death 
are attributable to his service in the armed forces of the 
Philippines.

At the time of the veteran's death, service connection was 
not in effect for any condition.  The service medical records 
are negative for any pulmonary or cardiovascular abnormality, 
and there is no indication that he had PTB during service or 
at any time prior to 1975.  Ultimately, the veteran died in 
April 1989.  His certificate of death found the causes of his 
death to be cardio-pulmonary arrest with an antecedent cause 
of respiratory failure.  Underlying causes of COPD and ARDS 
were listed, as were other significant conditions, 
specifically PTB and atrial fibrillation.  

A review of the evidence reveals that there is no indication 
that the veteran ever suffered from any of the primary or 
underlying causes of his death as listed on his death 
certificate at any time during service, or for decades 
thereafter.  A record dated in 1988 documents 1975 as the 
earliest diagnosis of PTB.  Even establishing 1975 as the 
earliest diagnosis of PTB, this is still more than 25 years 
after the veteran's periods of service, and PTB has not been 
etiologically linked in any way to the veteran's military 
service or shown to have had its onset within three years of 
the veteran's final discharge.  

Documentation of a pulmonary/cardiovascular condition other 
than PTB is shown in records dated in 1987, at which time an 
ECG was abnormal, and pleural thickening with secondary 
anemia was shown.  Diagnoses made in 1988 included: PTB, 
bronchitis, pulmonary emphysema, a pulmonary nodule on the 
left base, and pleural thickening.  There is no lay or 
medical history that these disorders existed during the 
veteran's military service or had their onset within the 
first post-service year, or for PTB, within the first three 
post-service years.  There is no medical opinion, in the 
voluminous records on file, that has linked these disorders 
to the veteran's military service.  As the available medical 
records and histories do not place the onset of any of his 
post-service disabilities or any of the disorders causing his 
death into any time frame until more than two decades after 
the veteran's separation from the Philippine military, the 
presumptive service connection provisions are not applicable.  
Therefore, the Board finds the probative medical evidence 
does not establish that any causes of the veteran's death 
were incurred or aggravated during his military service or 
within any applicable presumption period.

For the reasons explained herein, the preponderance of the 
evidence is against the claim for entitlement to service 
connection for the cause of the veteran's death, and the 
doctrine of reasonable doubt is not for application.  See 38 
U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



